The offense is transporting intoxicating liquor, punishment fixed at confinement in the penitentiary for a period of two years.
The evidence is definite to the point that the appellant was transporting whiskey in an automobile.
There are no bills of exceptions complaining of the introduction of testimony. The evidence having been received without objection, the complaint that the officers searched the appellant's car without a warrant is not tenable. To justify consideration on appeal of the receipt of evidence on the trial, objection and exception at that time and presentation by bill of exceptions is essential.
The judgment is affirmed.
Affirmed.